DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the compound shown below, claims 1-8 and 11-13 in the reply filed on 03/25/2021 is acknowledged.

    PNG
    media_image1.png
    237
    256
    media_image1.png
    Greyscale

Claims 9-10 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/25/2021.
Response to Amendment
The Amendment filed on 09/30/2021 has been entered. Claims 1-20 remain pending in the application with claims 9-10 are withdrawn from further consideration as being drawn to an nonelected species. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 2017/0069850) (Hwang).
In reference to claim 1-8 and 11-13, Hwang teaches a compound of formula 1 as shown below


    PNG
    media_image2.png
    309
    445
    media_image2.png
    Greyscale


for example wherein in the formula 1, X1 and X2 are each S [0011]-[0012], R1 and R2 are each a group of formula 2 [0017], wherein in each formula 2, a3 is 0, Ar-3 is a substituted fluorenyl group wherein the substituents are methyl [0053]; [0018]-[0019], and Ar4 is a substituted biphenyl wherein the substituents are a C2 alkenyl group [0053]; [0018]-[0019], R3 to R6 are each hydrogen [0017]. 

Hwang discloses the compound of formula 1 that encompasses the presently claimed compound of Formula 1, including wherein in the formula 1, X1 and X2 are each S, R1 and R2 are each a group of formula 2, wherein in each formula 2, a3 is 0, Ar-3 is a substituted fluorenyl group wherein the substituents are methyl, and Ar4 is a substituted biphenyl wherein the substituents are a C2 alkenyl group, R3 to R6 are each hydrogen. Each of the disclosed substituents from the substituent 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula 1 to provide the compound described above, which is both disclosed by Hwang and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
For Claim 1: Reads on wherein, R3 and R4 are each C2 alkenyl, a and b are each 0, R1 and R2 are each substituted fluorenylene, L3 and L4 are each biphenyl, c and d are each 1.
For Claim 2-5: Reads on wherein R1 and R2 are each dimethyl substituted fluorenyl. 
For Claim 6-7: Reads on wherein R3 and R4 are each ethylenyl. 
For Claim 11-12: Reads on wherein c and d are each 12 and L3 and L4 are each biphenyl. 
For Claim 13: Reads on 
    PNG
    media_image1.png
    237
    256
    media_image1.png
    Greyscale
. 
For Claim 21: Reads on wherein R1 and R2 are each substituted fluorenylene. 
For Claim 22: Reads on wherein R1 and R2 are each substituted fluorenylene
For Claim 23: Reads on wherein R3 and R4 are each C2 alkenyl. 
For Claim 24: Reads on L3 and L4 are each biphenyl. 
Response to Arguments
Applicant's arguments filed 09/30/2021 have been fully considered but they are not persuasive.



Initially, Applicant points to data in the remarks that is not present in the specification and is not submitted in the form of a declaration or affidavit under 37 CFR 1.132 and is therefore not convincing evidence of unexpected results. 

Furthermore, for a finding of unexpected results, the results presented need to be of both statistical and practical significance and be commensurate in scope with the subject matter claimed (See MPEP 716.02). 

The data as presented does not include any information regarding the statistical significance of the results, is data concerning devices whereas the instant claims are drawn to compounds, and includes only 3 compound examples of an exceptionally broad genus of compounds with millions of members. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 



/Sean M DeGuire/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786